Mr.. Presiding Justice Waterman delivered the opinion of the Court. We think that the Circuit Court was justified in finding that the evidence failed to show that when the affidavit attachment in this case was filed, appellee was about fraudulently to conceal, assign or otherwise dispose of its property or effects so as to hinder or delay its creditors; on the contrary, it was then about to do that which was likely to prove highly advantageous to its creditors. That the officers of appellee, or any of them, in inaugurating and carrying out this gigantic undertaking, involving the raising and expenditure of more than a million of dollars of ready cash, and by which all of the indebtedness of appellee, save that to appellant, was discharged, had in mind the note held by appellee and intended by this transaction to cheat appellant, there is neither evidence nor presumption. It is quite true that, appellee being then insolvent, a court of equity would hold its officers to be trustees for its cred-' itors to such an extent that they could not prefer themselves; and Mr. Fuller might in equity be compelled to refund the amount by him received upon indebtedness to himself; but if he had paid the note held by appellant, such payment would also have been a preference to himself, because he was liable as a guarantor upon such note. That Mr. Fuller, practically controlling the company, intended to dispose of its assets so as to place them beyond the reach of appellant, and thus leave appellant to look alone to him, Fuller, the guarantor, for the payment of the note, there is no evidence thereby to show. The judgment of the Circuit Court is affirmed.